1    Brian C. Shapiro
     Attorney at Law: 192789
2    12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel: (562)437-7006
4    Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
5    Attorneys for Plaintiff
     LISA ANN ROMERO
6
7
8
                          UNITED STATES DISTRICT COURT
9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     LISA ANN ROMERO                           )   Case No.: 2:19-cv-01465-EFB
12                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
13   v.                                        )   TO FILE OPENING BRIEF
                                               )
14   ANDREW SAUL,                              )   (FIRST REQUEST)
     Commissioner of Social Security,          )
15                                             )
                                               )
16                Defendant.                   )
                                               )
17
18
19         Plaintiff Lisa Ann Romero and Defendant Andrew Saul, Commissioner of

20   Social Security, through their undersigned attorneys, stipulate, subject to this

21   court’s approval, to extend the time by 34 days from December 28, 2019 to

22   January 31, 2020 for Plaintiff to file an Opening Brief her motion for summary

23   judgment and/or remand, with all other dates in the Court’s scheduling order

24   extended accordingly. This is Plaintiff's first

25   ///

26   ///

                                               -1-
1
2    request for an extension. This request is made at the request of Plaintiff’s counsel
3    to allow additional time to fully research the issues presented. In addition, counsel
4    has a large case load as well as longstanding vacation plans. Plaintiff apologizes to
5    the Court of any inconvenience caused by this delay.
6    DATE: December 9, 2019           Respectfully submitted,
7                                     LAWRENCE D. ROHLFING

8                                     /s/ Brian C. Shapiro
                                 BY: _______________________
9                                    Brian C. Shapiro
                                     Attorney for plaintiff Lisa Ann Romero
10
11
12   DATE: December 9, 2019
                                      MCGREGOR W. SCOTT
13                                    United States Attorney
                                      DEBORAH LEE STACHEL
14
                                      Regional Chief Counsel
15                                    Social Security Administration
16
17                                    /s/ Marcelo N. Illarmo
18                                BY: ____________________________
                                     Marcelo N. Illarmo
19                                   Special Assistant United States Attorney
                                     Attorneys for defendant Andrew Saul
20                                   Commissioner of Social Security
                                    |*authorized by e-mail|
21
22   IT IS SO ORDERED

23   DATED: December 11, 2019.

24
25
26

                                               -2-
